Citation Nr: 1811561	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2011, the Veteran presented testimony during a hearing before a Decision Review Officer at the Cleveland RO.  In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  Transcripts of the hearings are associated with the claims file.  

In November 2014, May 2016, and July 2017, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is necessary prior to adjudicating t the Veteran's claim for entitlement to service connection for a left knee disability.

The Board finds that the previous medical opinion obtained to be inadequate, and the Board finds that a new medical opinion should be obtained. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The Board finds that the opinion provided by the August 2017 VA examiner is conclusory. The examiner states that the Veteran's claims file was reviewed and that "the left knee condition is not service connected and not aggravated by the right knee.  It is a separate injury."  Beyond review of the Veteran's records and noting the Veteran suffered injuries to his left knee at different times, the Board finds that the examiner has not given a rationale to support the opinions provided.  Nieves-Rodriguez v. Peake, 22 Vet App. 295, 303 (2009) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The examiner indicated that because there were separate injuries to the Veteran's left and right knees that one could not be related to the other; however, the Board finds that the examiner did not adequately explain this opinion.  The Board notes that the Veteran reported during his December 2011 DRO hearing that his right knee condition "caused strain" on his left knee.  The Board notes that this could have happened at a different time than his right knee injury (or multiple times) and could potentially cause (or aggravating) a left knee disability.  The Board finds that a new medical opinion should be sought that provides a detailed rationale to support any conclusions that are provided.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain a new, VA medical opinion with regard to the etiology of any current diagnosed left knee disability.  The entire claim file must be reviewed by the examiner.  If the examiner determines that a physical examination is necessary, then one should be provided.

The examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed left knee disability is related to any period of active service, or had onset during service.  The examiner should specifically discuss the Veteran's diagnosed left knee strain in December 1991.

The examiner should also indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed left knee disability is due to, or has been permanently aggravated by the Veteran's service-connected right knee disability.  The examiner should specifically discuss the Veteran's statement in December 2011 that his right knee injury "caused strain on his left knee."  

Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions. A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




